Name: Regulation (EU) NoÃ 1072/2013 of the European Central Bank of 24Ã September 2013 concerning statistics on interest rates applied by monetary financial institutions (recast) (ECB/2013/34)
 Type: Regulation
 Subject Matter: financial institutions and credit;  information technology and data processing;  free movement of capital
 Date Published: nan

 7.11.2013 EN Official Journal of the European Union L 297/51 REGULATION (EU) No 1072/2013 OF THE EUROPEAN CENTRAL BANK of 24 September 2013 concerning statistics on interest rates applied by monetary financial institutions (recast) (ECB/2013/34) THE GOVERNING COUNCIL OF THE EUROPEAN CENTRAL BANK, Having regard to the Statute of the European System of Central Banks and of the European Central Bank, and in particular Article 5 thereof, Having regard to Council Regulation (EC) No 2533/98 of 23 November 1998 concerning the collection of statistical information by the European Central Bank (1), and in particular Articles 5(1) and 6(4) thereof, Having regard to the opinion of the European Commission, Whereas: (1) Regulation (EC) No 63/2002 of the European Central Bank of 20 December 2001 concerning statistics on interest rates applied by monetary financial institutions to deposits and loans vis-Ã -vis households and non-financial corporations (ECB/2001/18) (2) has been substantially amended. Since further amendments are to be made, in particular in the light of Regulation (EU) No 549/2013 of the European Parliament and of the Council of 21 May 2013 on the European system of national and regional accounts in the European Union (3), it should be recast in the interests of clarity. (2) The European System of Central Banks (ESCB) requires, for the fulfilment of its tasks, the production of statistics on interest rates applied by monetary financial institutions (MFIs), with the exception of central banks and money market funds (MMFs), to deposits and loans vis-Ã -vis households and non-financial corporations, the main purpose of which is to provide the European Central Bank (ECB) with a comprehensive, detailed and harmonised statistical picture of the level of interest rates applied by these institutions and their changes over time. These interest rates provide the final link in the mechanism for the transmission of the monetary policy arising from changes in official interest rates and, therefore, are a necessary precondition for a reliable analysis of monetary developments in the Member States whose currency is the euro (hereinafter the euro area Member States). At the same time, information about interest rate developments is needed for the ESCB to contribute to the smooth conduct of policies pursued by the competent authorities relating to the prudential supervision of credit institutions and the stability of the financial system. (3) The ECB is required, in accordance with the Treaty on the Functioning of the European Union and under the conditions laid down in the Statute of the European System of Central Banks and of the European Central Bank (hereinafter the Statute of the ESCB), to make regulations to the extent necessary to implement the ESCBs tasks as defined in the Statute of the ESCB and in some cases as laid down in the provisions adopted by the Council pursuant to Article 129(4) of the Treaty on the Functioning of the European Union. (4) Article 5.1 of the Statute of the ESCB requires the ECB, assisted by the national central banks (NCBs), to collect the necessary statistical information either from the competent national authorities or directly from economic agents in order to undertake the ESCBs tasks. Article 5.2 of the Statute of the ESCB stipulates that the NCBs carry out, to the extent possible, the tasks described in Article 5.1. (5) It may be necessary, and reduce the reporting burden, for NCBs to collect from the actual reporting population the statistical information necessary to fulfil the statistical reporting requirements of the ECB as part of a broader statistical reporting framework which the NCBs establish under their own responsibility in accordance with Union or national law or established practice and which serves other statistical purposes, provided the fulfilment of the ECBs statistical reporting requirements is not jeopardised. In order to foster transparency, it is appropriate, in these cases, to inform the reporting agents that data are collected to fulfil other statistical purposes. In specific cases, the ECB may rely on statistical information collected for such other purposes to fulfil its requirements. (6) Since the adoption of Regulation (EC) No 63/2002 (ECB/2001/18), there have been improvements in the reporting scheme for interest rates on loans to households and non-financial corporations and in the methods for selecting the actual reporting population and these should therefore be taken into account in the sampling instructions and statistical reporting requirements. (7) It is also necessary to enable the ECB to provide analytical and statistical support to the European Systemic Risk Board in accordance with Council Regulation (EU) No 1096/2010 of 17 November 2010 conferring specific tasks upon the European Central Bank concerning the functioning of the European Systemic Risk Board (4). (8) Article 3 of Regulation (EC) No 2533/98 requires the ECB to specify the actual reporting population within the limits of the reference reporting population and to minimise the reporting burden involved. In view of the specific characteristics of the MFI sector in each of the euro area Member States, the final choice of the selection method as regards the actual reporting population is left to the NCBs. The aim is to reduce the reporting burden while at the same time ensuring high quality statistics. Article 5(1) provides that the ECB may adopt regulations for the definition and the imposition of its statistical reporting requirements on the actual reporting population of euro area Member States. Article 6(4) provides that the ECB may adopt regulations specifying the conditions under which the right to verify or to carry out the compulsory collection of statistical information may be exercised. (9) Article 4 of Regulation (EC) No 2533/98 provides for Member States to organise themselves in the field of statistics and to cooperate fully with the ESCB in order to ensure fulfilment of the obligations arising from Article 5 of the Statute of the ESCB. (10) While it is recognised that regulations adopted by the ECB under Article 34.1 of the Statute of the ESCB do not confer any rights or impose any obligations on Member States whose currency is not the euro (hereinafter the non-euro area Member States), Article 5 of the Statute of the ESCB applies to both euro area and non-euro area Member States. Recital 17 of Regulation (EC) No 2533/98 refers to the fact that Article 5 of the Statute of the ESCB, together with Article 4(3) of the Treaty on European Union, implies an obligation to design and implement at national level all the measures that the non-euro area Member States consider appropriate in order to carry out the collection of the statistical information needed to fulfil the ECBs statistical reporting requirements and timely preparations in the field of statistics in order for them to become euro area Member States. (11) The standards for the protection and use of confidential statistical information as laid down in Article 8 of Regulation (EC) No 2533/98 should apply. (12) Article 7(1) of Regulation (EC) No 2533/98 provides that the ECB has the power to impose sanctions on reporting agents which fail to comply with statistical reporting requirements set out in ECB regulations or decisions, HAS ADOPTED THIS REGULATION: Article 1 Definitions For the purpose of this Regulation: 1. the terms reporting agents, and resident have the same meaning as defined in Article 1 of Regulation (EC) No 2533/98; 2. households means, the household sector and the sector of non-profit institutions serving households (S.14 and S.15 combined) as set out in the revised European System of Accounts (hereinafter the ESA 2010) laid down by Regulation (EU) No 549/2013; 3. non-financial corporations means the sector of non-financial corporations (S.11) as set out in ESA 2010; 4. monetary financial institution (MFI) has the same meaning as defined in Article 1 of Regulation (EU) No 1071/2013 of the European Central Bank of 24 September 2013 concerning the balance sheet of the monetary financial institutions sector (ECB/2013/33) (5); 5. MFI interest rate statistics means statistics relating to those interest rates that are applied by resident MFIs except central banks and MMFs to euro-denominated deposits and loans vis-Ã -vis households and non-financial corporations resident in the euro area Member States. MFI interest rate statistics include corresponding new business volumes of euro-denominated deposits and loans, as well as new business volumes of renegotiated loans; 6. money market funds(MMF) has the same meaning as defined in Article 1 of Regulation (EU) No 1171/2013 of the European Central Bank (ECB/2013/33); 7. reference reporting population means resident MFIs except central banks and MMFs which take euro-denominated deposits from and/or grant euro-denominated loans to households and/or non-financial corporations resident in the euro area Member States; 8. tail institution means a small MFI except a central bank or an MMFs that has been granted a derogation pursuant to Article 4. Article 2 Actual reporting population 1. The actual reporting population shall consist of resident MFIs except central banks and MMFs drawn from the reference reporting population and selected by NCBs. NCBs shall select the actual reporting population either through a census or a sample. 2. In the case of a sample, the NCBs shall stratify the reference reporting population into homogeneous strata and then either select the actual reporting population at random from each stratum or select the largest institutions within each stratum. 3. In the case of random sampling selection, the minimum national sample size shall be such that the maximum random error at national level does not on average exceed 10 basis points at a confidence interval of 90 %. Where the largest institutions are selected, the minimum national sample size shall comply with a similar level of quality measure on the basis of a function of the estimated mean absolute value of the errors. 4. NCBs shall also apply the formulas and criteria for the selection of the actual reporting population set out in Guideline ECB/2007/9 of 1 August 2007 on monetary, financial institutions and market statistics (6). 5. Each NCB shall inform its resident reporting agents about their statistical reporting requirements following national procedures. 6. The Governing Council shall be entitled to check compliance with this Article. Article 3 Statistical reporting requirements 1. For the purposes of the regular production of MFI interest rate statistics, the actual reporting population shall report monthly statistical information relating to new business and outstanding amounts to the NCB of the Member State in which the reporting agent is resident. The required statistical information is specified in Annex I. 2. The NCBs shall define and implement the reporting arrangements to be followed by the actual reporting population in accordance with national requirements. The NCBs shall ensure that these reporting arrangements provide the statistical information required and allow accurate checking of fulfilment of the minimum standards for transmission, accuracy, compliance with concepts and revisions as referred to in paragraph 3. 3. The required statistical information shall be reported in accordance with the minimum standards for transmission, accuracy, compliance with concepts and revisions as set out in Annex II. 4. The NCBs shall report the aggregated national monthly statistical information to the ECB by close of business on the 19th working day after the end of the reference month. 5. The ECB may impose sanctions on reporting agents which fail to comply with the statistical reporting requirements set out in this Regulation in accordance with Decision ECB/2010/10 of 19 August 2010 on non-compliance with statistical reporting requirements (7). Article 4 Derogations 1. Where reporting agents are selected by a census, NCBs may grant derogations to small MFIs except central banks and MMFs in respect of reporting frequency, provided that the combined contribution of these reporting agents to the national MFI balance sheet in terms of outstanding amounts, as calculated in accordance with Regulation (EU) No 1071/2013 (ECB/2008/33), does not exceed 5 %. Instead of monthly reporting, tail institutions may report MFI interest rate statistics on a quarterly basis. 2. NCBs shall check the fulfilment of the conditions set out in paragraph 1 annually in a timely manner in order to grant or withdraw, if necessary, any derogation with effect from the start of each year. 3. Tail institutions may choose not to make use of the derogations and to fulfil the full statistical reporting requirements instead. 4. For grossing up to 100 % coverage, NCBs may choose the procedure for carrying forward the reported data into the missing periods by applying appropriate statistical estimation techniques to take into account trends in the data or seasonal patterns. NCBs shall monitor the number of tail institutions on an annual basis. Article 5 Verification and compulsory collection The NCBs shall exercise the right to verify or to collect compulsorily information which reporting agents are required to provide pursuant to this Regulation, without prejudice to the ECBs right to exercise this right itself. In particular, the NCBs shall exercise this right when a reporting agent does not fulfil the minimum standards for transmission, accuracy, compliance with concepts and revisions specified in Annex II. Article 6 First reporting First reporting pursuant to this Regulation shall start with data for December 2014. Article 7 Repeal 1. Regulation (EU) No 63/2002 (ECB/2001/18) is repealed with effect from 1 January 2015. 2. References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in Annex IV. Article 8 Final provision This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2015. This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaties. Done at Frankfurt am Main, 24 September 2013. For the Governing Council of the ECB The President of the ECB Mario DRAGHI (1) OJ L 318, 27.11.1998, p. 8. (2) OJ L 10, 12.1.2002, p. 24. (3) OJ L 174, 26.6.2013, p. 1. (4) OJ L 331, 15.12.2010, p. 162. (5) See page 1 of this Official Journal. (6) OJ L 341, 27.12.2007, p. 1. (7) OJ L 226, 28.8.2010, p. 48. ANNEX I REPORTING SCHEME FOR MONETARY FINANCIAL INSTITUTION INTEREST RATE STATISTICS PART 1 Type of rate I. Annualised agreed rate General principle 1. The type of rate that reporting agents provide for all instrument categories of deposits and loans referring to new business and outstanding amounts is the annualised agreed rate (AAR). It is defined as the interest rate that is individually agreed between the reporting agent and the household or non-financial corporation for a deposit or loan, converted to an annual basis and quoted in percentages per annum. The AAR covers all interest payments on deposits and loans, but no other charges that may apply. Disagio, defined as the difference between the nominal amount of the loan and the amount received by the customer, is considered as an interest payment at the start of the contract (time t0) and is therefore reflected in the AAR. 2. If interest payments agreed between the reporting agent and the household or non-financial corporation are capitalised at regular intervals within a year, for example per month or quarter rather than per annum, the agreed rate is annualised by means of the following formula to derive the annualised agreed rate: with: x as the AAR, rag as the interest rate per annum that is agreed between the reporting agents and the household or non-financial corporation for a deposit or loan where the dates of the interest capitalisation of the deposit and all the payments and repayments of the loan are at regular intervals within the year, and n as the number of interest capitalisation periods for the deposit and (re)payment periods for the loan per year, i.e. 1 for yearly payments, 2 for semi-annual payments, 4 for quarterly payments and 12 for monthly payments. 3. National central banks (NCBs) may require their reporting agents to provide the narrowly defined effective rate (NDER) for all or some deposit and loan instruments referring to new business and outstanding amounts, instead of the AAR. The NDER is defined as the interest rate, on an annual basis, that equalises the present value of all commitments other than charges (deposits or loans, payments or repayments, interest payments), future or existing, agreed by the reporting agents and the household or non-financial corporation. The NDER is equivalent to the interest rate component of the annual percentage rate of charge (APRC) as defined in Article 3(i) of Directive 2008/48/EC of the European Parliament and of the Council of 23 April 2008 on credit agreements for consumers and repealing Council Directive 87/102/EEC (1). The NDER uses successive approximation and can therefore be applied to any type of deposit or loan, whereas the AAR uses the algebraic formula defined in paragraph 2 and is therefore only applicable to deposits and loans with regular capitalisation of interest payments. All other requirements are identical, which means that references in the remainder of this Annex to the AAR also apply to the NDER. Treatment of taxes, subsidies and regulatory arrangements 4. The interest payments covered in the AAR reflect what the reporting agent pays on deposits and receives for loans. Where the amount paid by one party and received by the other differs, the point of view of the reporting agent determines the interest rate reported for the purposes of MFI interest rate statistics. 5. Following this principle, interest rates are recorded on a gross basis before tax, since the pre-tax interest rates reflect what reporting agents pay on deposits and receive for loans. 6. Furthermore, subsidies granted to households or non-financial corporations by third parties are not taken into account when determining the interest payment, because the subsidies are not paid or received by the reporting agent. 7. Favourable rates that reporting agents apply to their employees are covered by MFI interest rate statistics. 8. Where regulatory arrangements affect interest payments, for example interest rate ceilings or the prohibition of remuneration of overnight deposits, these are reflected in MFI interest rate statistics. Any change in the rules determining regulatory arrangements, for example the level of administered interest rates or interest rate ceilings, is shown in MFI interest rate statistics as a change in the interest rate. II. Annual percentage rate of charge 9. In addition to AARs, the reporting agents provide the APRC for new business in respect of consumer credit and loans to households for house purchases, i.e.:  one APRC for new business consumer credit (see indicator 30 in Appendix 2), and  one APRC for new business loans to households for house purchases (see indicator 31 in Appendix 2) (2). 10. The APRC covers the total cost of the credit to the consumer, as defined in Article 3(g) of Directive 2008/48/EC. These total costs comprise an interest rate component and a component of other (related) charges, such as the cost of inquiries, administration, preparation of the documents, guarantees, credit insurance, etc. 11. The composition of the component of other charges may vary across countries, because the definitions in Directive 2008/48/EC are applied differently, and because national financial systems and the procedure for securing credits differ. III. Convention 12. Reporting agents apply a standard year of 365 days for the compilation of the AAR, i.e. the effect of an additional day in leap years is ignored. PART 2 Business coverage 13. Reporting agents provide MFI interest rate statistics referring to outstanding amounts and to new business. IV. Interest rates on outstanding amounts 14. Outstanding amounts are defined as the stock of all deposits placed by households and non-financial corporations with the reporting agent and the stock of all loans granted by the reporting agent to households and non-financial corporations. 15. An interest rate on outstanding amounts reflects the weighted average interest rate applied to the stock of deposits or loans in the relevant instrument category as at the time reference point as defined in paragraph 29. The weighted average interest rate is the sum of the AAR multiplied by the corresponding outstanding amounts and divided by the total outstanding amounts. It covers all outstanding balances on contracts that have been agreed in all the periods prior to the reference date. V. New business on overnight deposits, deposits redeemable at notice, credit card debt and revolving loans and overdrafts 16. In the case of overnight deposits, deposits redeemable at notice, credit card debt and revolving loans and overdrafts as defined in paragraphs 46 to 49 and 55, the concept of new business is extended to the whole stock. Hence, the debit or credit balance, i.e. the amount outstanding at the time reference point as defined in paragraph 32, is used as an indicator for new business on overnight deposits, deposits redeemable at notice, credit card debt and revolving loans and overdrafts. 17. The interest rates for overnight deposits, deposits redeemable at notice, credit card debt and revolving loans and overdrafts reflect the weighted average interest rate applied to the stock on these accounts at the time reference point as defined in paragraph 32. They cover the current balance sheet positions of all outstanding contracts that have been agreed in all the periods prior to the reference date. 18. In order to calculate MFI interest rates on accounts that can either be a deposit or a loan, depending on their balance, reporting agents distinguish between the periods with a credit balance and the periods with a debit balance. The reporting agents report weighted average interest rates referring to the credit balances as overnight deposits and weighted average interest rates referring to the debit balances as overdrafts. They do not report weighted average interest rates combining (low) overnight deposit rates and (high) overdraft rates. VI. New business in instrument categories other than overnight deposits, deposits redeemable at notice, credit card debt and revolving loans and overdrafts 19. The following paragraphs 20 to 27 refer to deposits with agreed maturity, repurchase agreements (repos) and all loans other than revolving loans and overdrafts and credit card debt as defined in paragraphs 46 to 49 and 55. Paragraphs 22 to 23 on renegotiated loans refer only to loans other than revolving loans, overdrafts and credit card debt. 20. New business is defined as any new agreement between the household or non-financial corporation and the reporting agent. New agreements comprise:  all financial contracts, that specify for the first time the interest rate of the deposit or loan, and  all renegotiations of existing deposit and loan contracts as defined in paragraph 21. 21. Renegotiation refers to the active involvement of the household or non-financial corporation in adjusting the terms and conditions of an existing deposit or loan contract, including the interest rate. Thus, extensions and other adjustments of the terms and conditions that are carried out automatically, i.e. without any active involvement of the household or non-financial corporation, are not renegotiations. 22. For the separate reporting of new business volumes of renegotiated loans to households and non-financial corporations in MFI interest rate statistics, renegotiation refers to new business loans, other than credit card debt and revolving loans and overdrafts, already on the balance sheet of the reporting agent at the end of the month preceding the reference month. 23. Loans for debt restructuring are not per se excluded from renegotiated loans. However, if the restructuring involves a renegotiation of the interest rate, and as a result, the loan is granted at a rate below market conditions as described in paragraph 28, it should not be included in renegotiated loans nor new business. 24. The new business rate reflects the weighted average interest rate applied to the deposits and loans in the relevant instrument category in respect of new agreements concluded between households or non-financial corporations and the reporting agent during the time reference period as defined in paragraph 35. 25. Changes in floating interest rates in the sense of automatic adjustments of the interest rate performed by the reporting agent are not new agreements and are therefore not considered as new business. For existing contracts, these changes in floating rates are therefore not captured in new business rates but only in the average rates on outstanding amounts. 26. A change from fixed to floating interest rates or vice versa (at time t1) during the course of the contract, which has been agreed at the start of the contract (time t0), is not a new agreement but part of the terms and conditions of the loan laid down at time t0. It is therefore not considered as new business. 27. A household or non-financial corporation is normally expected to take out a loan other than a revolving loan or overdraft in full at the start of the contract. It may, however, take out a loan in one or more tranches at times t1, t2, t3, etc. instead of taking out the full amount at the start of the contract (time t0). The fact that a loan is taken out in one or more tranches is irrelevant for MFI interest rate statistics. The agreement between the household or non-financial corporation and the reporting agent at time t0, which includes the interest rate and the full amount of the loan, is covered by MFI interest rate statistics on new business. If a renegotiation of the terms and conditions of the loan takes place after time t0, the full amount granted and not yet repaid by the time the renegotiation takes place should be reported under renegotiated loans. VII. Treatment of bad loans and loans for debt restructuring below market conditions 28. Bad loans and loans for debt restructuring granted at rates below market conditions are not included in the weighted average interest rates or in the new business volumes. Bad loans are defined in accordance with Annex II to Regulation (EU) No 1071/2013 (ECB/2013/33), and the total amount of a loan partially or totally classified as a bad loan is excluded from MFI interest rates statistics. Loans for debt restructuring, i.e. restructuring in relation to financially distressed debtors, should be defined in accordance with existing national definitions. PART 3 Time reference point VIII. Time reference point for MFI interest rates on outstanding amounts 29. NCBs decide whether at national level the MFI interest rates on outstanding amounts, i.e. indicators 1 to 26 described in Appendix 1, are compiled as a snapshot of end-period observations or as implicit rates referring to period averages. The period covered is one month. 30. Interest rates on outstanding amounts as a snapshot of end-month observations are calculated as weighted averages of the interest rates applied to the stock of deposits and loans at a certain point in time on the last day of the month. At that point in time, the reporting agent collects the interest rates applicable and the amounts involved for all outstanding deposits and loans vis-Ã -vis households and non-financial corporations and compiles a weighted average interest rate for each instrument category. In contrast to monthly averages, MFI interest rates on outstanding amounts compiled as end-month observations only cover those contracts that are still outstanding at the time of the data collection. 31. Interest rates on outstanding amounts as implicit rates referring to the average of the month are calculated as quotients, with the accrued interest payable on deposits and receivable on loans during the reference month as the numerator, and the average stock during the month as the denominator. At the end of the reference month, the reporting agent reports the accrued interest payable or receivable during the month for each instrument category and the average stock of deposits and loans during the same month. In contrast to end-month observations, the MFI interest rates on outstanding amounts compiled as monthly averages also include contracts that were outstanding at some time during the month but are no longer outstanding at the end of the month. The average stock of deposits and loans during the reference month is ideally compiled as the average of daily stocks over the month. As a minimum standard, the average monthly stock is derived from daily balances for volatile instrument categories, i.e. at least overnight deposits, deposits redeemable at notice, extended credit card credit and revolving loans and overdrafts. For all other instrument categories, the average monthly stock is derived from weekly or more frequent balances. IX. Time reference point for new business on overnight deposits, deposits redeemable at notice, extended credit card credit and revolving loans and overdrafts 32. NCBs decide whether at national level the MFI interest rates on overnight deposits, deposits redeemable at notice, extended credit card credit and revolving loans and overdrafts, i.e. indicators 1, 5, 6, 7, 12, 23, 32 and 36 described in Appendix 2, are compiled as a snapshot of end-period observations or as implicit rates referring to period averages. The period covered is one month. 33. Analogous to the compilation of the interest rates on outstanding amounts contained in Appendix 1, the interest rates on overnight deposits, deposits redeemable at notice, extended credit card credit and revolving loans and overdrafts are compiled in either of the following manners: (a) a snapshot of end-month observations is calculated, i.e. weighted averages of the interest rates applied to the stock of these deposits and loans at a certain point in time on the last day of the month. At that time, the reporting agent collects the interest rates and the amounts involved for all overnight deposits, deposits redeemable at notice, extended credit card credit and revolving loans and overdrafts vis-Ã -vis households and non-financial corporations, and compile a weighted average interest rate for each instrument category. In contrast to monthly averages, MFI interest rates on outstanding amounts compiled as end-month observations only cover those contracts that are still outstanding at the time of data collection; (b) implicit rates referring to the average of the month are calculated, i.e. quotients, with the accrued interest payable on deposits and receivable on loans as the numerator and the average daily stock as the denominator. At the end of the month, for overnight deposits, deposits redeemable at notice, extended credit card credit and revolving loans and overdrafts the reporting agent reports the accrued interest payable or receivable during the month and the average stock of deposits and loans during the same month. For overnight deposits, deposits redeemable at notice, extended credit card credit and revolving loans and overdrafts the average monthly stock is derived from daily balances. In contrast to end-month observations, the MFI interest rates on outstanding amounts compiled as monthly averages also include contracts that were outstanding at some time during the month, but are no longer outstanding at the end of the month. 34. Concerning accounts that can either be a deposit or a loan, depending on their balance, only the balance at a certain time on the last day of the month determines whether the account is an overnight deposit or an overdraft in that month, if MFI interest rates are compiled as a snapshot of end-month observations. If MFI interest rates are calculated as implicit rates referring to the average of the month, an assessment is made each day as to whether the account is a deposit or a loan. An average of the daily credit balances and the daily debit balances is then calculated to derive the average monthly stock for the denominator of the implicit rates. Furthermore, the flow in the numerator distinguishes between accrued interest payable on deposits and receivable on loans. Reporting agents do not report weighted average interest rates combining (low) overnight deposit rates and (high) overdraft rates. X. Time reference point for new business (other than overnight deposits, deposit redeemable at notice, credit card debt and revolving loans and overdrafts) 35. MFI interest rates on new business other than overnight deposits, deposits redeemable at notice, credit card debt, and revolving loans and overdrafts, i.e. all of the indicators described in Appendix 2 except indicators 1, 5, 6, 7, 12, 23, 32 and 36 are calculated as period averages. The period covered is (the whole of) one month. 36. For each instrument category, the reporting agents calculate the new business rate as a weighted average of all interest rates on new business operations in the instrument category during the reference month. These interest rates referring to the average of the month are transmitted to the NCB of the Member State whose currency is the euro (hereinafter the euro area Member State) in which the reporting agent is resident, together with the amount of new business conducted during the reporting month for each instrument category. Reporting agents take into account the new business operations conducted during the entire month. 37. For the indicators referring to renegotiated loans to households and non-financial corporations, i.e. indicators 88 to 91 described in Appendix 2, only information on new business volumes is required. All renegotiations of existing deposit and loan contracts as defined in paragraphs 22 to 27 should be taken into account, even if the same contract is renegotiated more than once during the reference month. PART 4 Instrument categories XI. General provisions 38. Reporting agents provide MFI interest rate statistics on outstanding amounts for the instrument categories specified in Appendix 1 and on new business for the instrument categories specified in Appendix 2. As defined in paragraph 16, the interest rates on overnight deposits, deposits redeemable at notice, revolving loans and overdrafts and extended credit card credit are interest rates on new business, although the concept of new business is extended to the whole stock, and are therefore included in Appendix 2. 39. An instrument category specified in Appendices 1 and 2 is inapplicable at national level in some euro area Member States and therefore ignored if resident credit and other institutions do not offer any products belonging to this category to households and non-financial corporations at all. Data are provided if some business exists, however limited. 40. For each instrument category defined in Appendices 1 and 2, and applied in the banking business of resident credit and other institutions with households and non-financial corporations resident in the euro area Member States, the MFI interest rate statistics are compiled based on all of the interest rates applied to all of the products that fall within this instrument category. This means that NCBs may not define a set of national products within each instrument category on which MFI interest rate statistics are collected; instead, the rates on all products offered by each of the reporting agents are covered. As stated in Article 16 of Guideline ECB/2007/9 of 1 August 2007 on monetary, financial institutions and market statistics (3), NCBs do not need to cover in the sample each product that exists at national level. However, they must not exclude a whole instrument category on the grounds that the amounts involved are very small. Hence, if an instrument category is only offered by one institution, then this institution is represented in the sample. If an instrument category did not exist in a euro area Member State at the time of the initial drawing of the sample, but a new product belonging to this category is being introduced by one institution thereafter, this institution is included in the sample at the time of the next representativity check. If a new product is created within an existing instrument category at national level, the institutions in the sample cover it with the next reporting, as all reporting agents are required to report on all their products. 41. The exception to the principle of covering all interest rates applied to all products are interest rates on bad loans and loans for debt restructuring. As stated in paragraph 28, all bad loans, and loans for debt restructuring at rates below market conditions, i.e. applied to financially distressed debtors, are excluded from MFI interest rate statistics. XII. Breakdown by currency 42. MFI interest rate statistics cover the interest rates applied by the reporting population. Data on deposits and loans in currencies other than euro shall not be required at the level of all euro area Member States. This is reflected in Appendices 1 and 2 where all indicators refer to deposits and loans denominated in euro. XIII. Breakdown by sector 43. With the exception of repos, a sectoral breakdown shall be applied to all deposits and loans required for MFI interest rate statistics. Appendices 1 and 2 therefore distinguish between indicators vis-Ã -vis households (including non-profit institutions serving households) (4) and vis-Ã -vis non-financial corporations (5). In addition, separate data is reported for sole proprietors/partnerships without legal status as part of households, but only in respect of new business loans for other purposes. NCBs may waive the requirement of separate identification of loans to sole proprietors when such loans constitute less than 5 % of the euro area Member States total household lending in terms of outstanding amounts, as calculated in accordance with Regulation (EU) No 1071/2013 (ECB/2013/33). 44. Indicator 5 in Appendix 1 and indicator 11 in Appendix 2 refer to repos. Although the remuneration of repos is not independent of the holding sector in all euro area Member States, no sector breakdown by households and non-financial corporations is required for repos at the level of all euro area Member States. Furthermore, no maturity breakdown is required at the level of all euro area Member States, as repos are assumed to be predominantly very short-term. The MFI interest rate on repos refers without differentiation to both sectors. 45. Indicators 5 and 6 in Appendix 2 refer to deposits redeemable at notice held by households. The interest rate and the weight for deposits redeemable at notice, however, at the level of all euro area Member States refer to deposits redeemable at notice held by both households and non-financial corporations, i.e. both sectors are merged but allocated to households. At the level of all euro area Member States, no sector breakdown is required. XIV. Breakdown by type of instrument 46. Unless otherwise stated in the following paragraphs 47 to 55, the instrument breakdown for MFI interest rates and the definitions of the types of instruments follow the asset and liabilities categories set out in Part 2 of Annex II to Regulation (EU) No 1071/2013 (ECB/2013/33). 47. MFI interest rates on overnight deposits, i.e. indicators 1 and 7 in Appendix 2, cover all overnight deposits, whether or not they are interest bearing. Zero-interest overnight deposits are therefore captured by MFI interest rate statistics. 48. For the purpose of MFI interest rate statistics, revolving loans and overdrafts, i.e. indicators 12 and 23 in Appendix 2, have the same meaning as defined in Part 2 of Annex II to Regulation (EU) No 1071/2013 (ECB/2013/33), regardless of their initial period of interest rate fixation. Penalties on overdrafts applied as component of other charges, for example in the form of special fees, are not covered by the AAR as defined in paragraph 1, because this type of rate only covers the interest rate on loans. Loans reported under this category are not reported under any other new business category. 49. For the purpose of MFI interest rate statistics, credit card debt has the same meaning as defined in Part 2 of Annex II to Regulation (EU) No 1071/2013 (ECB/2013/33). Data on the interest rate is reported only in respect of extended credit card credit, in indicators 32 and 36. The interest rate on convenience credit card credit is not reported separately, as it is by definition 0 %. However, the outstanding convenience credit card credit is included as part of the MFI interest rate statistics on outstanding amounts, together with the outstanding extended credit card credit. Neither extended nor convenience credit card credit is reported under any other new business indicator. 50. For the purpose of MFI interest rate statistics, new business loans to non-financial corporations (except revolving loans and overdrafts and credit card debt), i.e. indicators 37 to 54, 80, 82, 84 and 91 in Appendix 2, comprise all loans other than credit card debt and revolving loans and overdrafts to enterprises, regardless of their amount, while indicators 62 to 79, 81, 83 and 85 refer to secured loans as defined in paragraph 64. Loans to non-financial corporations in Appendix 1 referring to outstanding amounts have the same meaning as defined in Part 2 of Annex II to Regulation (EU) No 1071/2013 (ECB/2013/33) and cover revolving loans and overdrafts and credit card debt. 51. For the purpose of MFI interest rate statistics, new business loans to households for consumption, i.e. indicators 13 to 15, 30 and 88 in Appendix 2, are defined as loans, other than credit card debt or revolving loans and overdrafts, granted for the purpose of personal use in the consumption of goods and services, while indicators 55 to 57 refer to secured loans as defined in paragraph 64. Loans for consumption in Appendix 1 referring to outstanding amounts have the same meaning as defined in Part 2 of Annex II to Regulation (EU) No 1071/2013 (ECB/2013/33) and cover revolving loans and overdrafts and credit card debt. 52. For the purpose of MFI interest rate statistics, new business loans to households for house purchases, i.e. indicators 16 to 19, 31, and 89 in Appendix 2, are defined as credit other than revolving loans and overdrafts or credit card debt, extended for the purpose of investing in housing, including building, garages and home improvements (refurbishment), while indicators 58 to 61 refer to secured loans as defined in paragraph 64. Loans to households for house purchases in Appendix 1 referring to outstanding amounts have the same meaning as defined in Part 2 of Annex II to Regulation (EU) No 1071/2013 (ECB/2013/33) and cover revolving loans and overdrafts and credit card debt. 53. For the purpose of MFI interest rate statistics, new business loans to households for other purposes, i.e. indicators 20 to 22, 33 to 35 and 90 in Appendix 2, are defined as loans other than revolving loans and overdrafts or credit card debt, granted for purposes such as business, debt consolidation, education, etc. Other loans to households in Appendix 1 referring to outstanding amounts have the same meaning as defined in Part 2 of Annex II to Regulation (EU) No 1071/2013 (ECB/2013/33) and include revolving loans and overdrafts and credit card debt. 54. For MFI interest rates on outstanding amounts, loans for consumption, loans to households for house purchases and other loans to households for other purposes together cover all loans granted to households by resident credit and other institutions, including revolving loans and overdrafts and credit card debt. 55. For MFI interest rates on new business, extended credit card credit, revolving loans and overdrafts, loans to households for consumption, for house purchases and for other purposes cover all loans except convenience credit card credit granted to households by resident credit and other institutions. Convenience credit card credit is not separately reported in MFI interest rate statistics on new business, but is included as part of the corresponding outstanding amount items. XV. Breakdown by amount category 56. For other loans to non-financial corporations, i.e. indicators 37 to 54 and 62 to 85 in Appendix 2, three categories of amounts are distinguished: (a) up to and including EUR 0,25 million; (b) over EUR 0,25 million up to and including EUR 1 million; and (c) over EUR 1 million. The amount refers to the single loan transaction considered as new business, rather than to all business between the non-financial corporation and the reporting agent. XVI. Breakdown by original and residual maturity, notice and interest rate reset period or initial rate fixation 57. Depending on the type of instrument and on whether the MFI interest rate refers to outstanding amounts or to new business, the statistics provide a breakdown by original and residual maturity, periods of notice and interest rate reset and/or initial period of fixation of the rate. These breakdowns refer to time bands or ranges, for example an interest rate on a deposit with an agreed maturity of up to two years refers to an average rate across all deposits with an agreed original maturity between two days and a maximum of two years, weighted by size of the deposit. 58. The breakdown by original and residual maturity as well as periods of notice and interest rate reset follow the definitions set out in Part 2 of Annex II to Regulation (EU) No 1071/2013 (ECB/2013/33). A breakdown by original maturity is applied to all deposit categories other than repos referring to outstanding amounts and all lending categories referring to outstanding amounts as set out in Appendix 1. A breakdown by original maturity in combination with residual maturity and next interest rate reset is applied to indicators 15 to 26 as defined in Appendix 1. A breakdown by original maturity is also applied to new business on deposits with agreed maturity, and a breakdown by period of notice to new business on deposits redeemable at notice as set out in Appendix 2. Separate data on loans to non-financial corporations with an initial period of interest rate fixation up to one year in combination with original maturity above one year are reported for each size of loan band referred to in paragraph 56, as set out in Appendix 2. 59. The lending interest rates on new business, except for indicators 88 to 91 on renegotiated loans in Appendix 2, are broken down by the initial period of interest rate fixation contained in the contract. For the purpose of MFI interest rate statistics, the initial period of fixation is defined as a predetermined period of time at the start of a contract during which the value of the interest rate will not change. The initial period of fixation may be shorter than or equal to the original maturity of the loan. The value of the interest rate is only considered to be unchangeable if it is defined as an exact level, for example as 10 %, or as a differential to a reference rate at a fixed point in time, for example as 6-month EURIBOR plus 2 percentage points at a certain predetermined day and time. If at the start of the contract a procedure to calculate the lending rate is agreed between the household or non-financial corporation and the reporting agent for a certain period of time, for example 6-month EURIBOR plus 2 percentage points for three years, the initial rate fixation period is not considered to be three years, but six months, since the value of the interest rate may change every six months during the three years. The MFI interest rate statistics on new lending business only reflect the interest rate that is agreed for the initial period of fixation at the start of a contract or after renegotiation of the loan. If after this initial period of fixation the interest rate automatically changes to a floating rate, this is not reflected in the MFI interest rates on new business but only in those on outstanding amounts. 60. The following periods of initial rate fixation are distinguished for loans to households: For loans to households for consumption and other purposes:  floating rate and up to (and including) one year initial rate fixation,  over one year and up to (and including) five years initial rate fixation, and  over five years initial rate fixation. For loans to households for house purchase:  floating rate and up to (and including) one year initial rate fixation,  over one and up to (and including) five years initial rate fixation,  over five and up to (and including) 10 years initial rate fixation, and  over 10 years initial rate fixation. 61. The following periods of initial rate fixation are distinguished for loans to non-financial corporations up to EUR 0,25 million, over EUR 0,25 million up to EUR 1 million and over EUR 1 million:  floating rate and up to (and including) three months initial rate fixation,  over three months and up to (and including) one year initial rate fixation,  over one year and up to (and including) three years initial rate fixation,  over three years and up to (and including) five years initial rate fixation,  over five and up to (and including) ten years initial rate fixation, and  over 10 years initial rate fixation. 62. For the purposes of MFI interest rate statistics, floating rate is defined as the interest rate that is subject to interest revisions on a continuous basis, e.g. every day, or at the discretion of the MFI except central banks and MMFs. XVII. Breakdown by secured loans with collateral and/or guarantees 63. Loans to households and non-financial corporations secured with collateral and/or guarantees are additionally separately reported for all MFI interest rate statistics new business categories except credit card debt, revolving loans and overdrafts, and lending for other purposes. Furthermore, no breakdown by collateral/guarantees is required for the indicators referring to new business volumes of renegotiated loans. 64. For the purpose of MFI interest rate statistics, the breakdown of loans according to collateral/guarantees includes the total amount of new business loans which are collateralised using the funded credit protection technique as defined in Article 4(1)(58) and Articles 197 to 200 of Regulation (EU) No 575/2013 of the European Parliament and of the Council of 26 June 2013 on prudential requirements for credit institutions and investment firms (6) and/or guaranteed using the unfunded credit protection technique as defined in Article 4(1)(59) and Articles 201, 202 and 203 of Regulation (EU) No 575/2013, in such a way that the value of the collateral and/or guarantee is higher than or equal to the total amount of the loan. If an MFI except central banks and MMFs applies a system different from the Standardised Approach as defined in Regulation (EU) No 575/2013 for supervisory purposes, it may also apply the same treatment in the reporting of loans included under this breakdown. PART 5 Reporting obligations 65. In order to derive aggregates referring to all euro area Member States, three levels of aggregation are applied for each of the instrument categories listed in Appendices 1 and 2. XVIII. Statistical information at the level of the reporting agents 66. The first level of aggregation is carried out by the reporting agents as defined in paragraphs 67 to 72. However, NCBs may also ask reporting agents to provide data at the level of individual deposits and loans. The data is reported to the NCB of the euro area Member State in which the reporting agent is resident. 67. If the interest rates on outstanding amounts, i.e. indicators 1 to 26 in Appendix 1, are compiled as a snapshot of end-month observations, then the reporting agents provide a weighted average interest rate referring to the last day of the month for each of the instrument categories. 68. If the interest rates on outstanding amounts, i.e. indicators 1 to 26 in Appendix 1, are compiled as implicit rates referring to the average of the month, reporting agents provide the accrued interest payable or receivable during the month and the average stock of deposits and loans during the same month for each of the instrument categories. 69. If the interest rates on overnight deposits, deposits redeemable at notice, extended credit card credit and revolving loans and overdrafts, i.e. indicators 1, 5, 6, 7, 12, 23, 32 and 36 in Appendix 2, are compiled as a snapshot of end-month observations, then the reporting agents provide a weighted average interest rate referring to the last day of the month for each of the instrument categories. 70. If the interest rates on overnight deposits, deposits redeemable at notice, extended credit card credit and revolving loans and overdrafts, i.e. indicators 1, 5, 6, 7, 12, 23, 32 and 36 in Appendix 2, are compiled as implicit rates referring to the average of the month, then the reporting agents provide the accrued interest payable or receivable during the month and the average stock of deposits and loans during the same month for each of the instrument categories. 71. For each of the instrument categories on new business, i.e. indicators 2 to 4, 8 to 11, 13 to 22, 30 to 31, 33 to 35 and 37 to 85 in Appendix 2, reporting agents provide a weighted average interest rate. In addition, reporting agents provide the amount of new business conducted in each instrument category during the month for each of indicators 2 to 4, 8 to 11, 13 to 22, 33 to 35 and 37 to 85 in Appendix 2. For the instrument categories referring to renegotiated loans to households and non-financial corporations (indicators 88 to 91 in Appendix 2), only information on new business volumes is required. 72. Credit and other institutions that are permitted by an NCB to report MFI interest rate statistics together as a group are considered as one reporting agent and provide the data referred to in paragraphs 67 to 71 referring to the group as a whole. In addition, these reporting agents provide every year the number of reporting institutions within the group and the variance of interest rates across these institutions for each instrument category. The number of reporting institutions within the group and the variance refer to the month of October and are transmitted with the October data. XIX. National weighted average interest rates and Aggregated results for the euro area Member States 73. The second level of aggregation is carried out by the NCBs. They aggregate the interest rates and related amounts of business for all their national reporting agents to a national weighted average interest rate for each instrument category. The data are reported to the European Central Bank (ECB). The final level of aggregation of the instrument categories per euro area Member State to the level of all euro area Member States is carried out by the ECB. (1) OJ L 133, 22.5.2008, p. 66. (2) NCBs may grant derogations for consumer credit and loans to households for house purchase vis-Ã -vis non-profit institutions serving households. (3) OJ L 341, 27.12.2007, p. 1. (4) S.14 and S.15 combined, as defined in the ESA 2010 laid down by Regulation (EU) No 549/2013 of the European Parliament and of the Council of 21 May 2013 on the European system of national and regional accounts in the European Union (OJ L 174, 26.6.2013, p. 1). (5) S.11 as defined in ESA 2010. (6) OJ L 176, 27.6.2013, p. 1. Appendix 1 Instrument categories for rates on outstanding amounts An AAR or NDER is reported on a monthly basis for each of the categories included in Table 1. Table 1 Sector Type of instrument Original maturity Residual maturity Interest rate reset Outstanding amount indicator Reporting obligation Deposits in EUR From households With agreed maturity Up to 2 years 1 AAR Over 2 years 2 AAR From non-financial corporations With agreed maturity Up to 2 years 3 AAR Over 2 years 4 AAR Repos 5 AAR Loans in EUR To households For house purchases Up to 1 year 6 AAR Over 1 and up to 5 years 7 AAR Over 5 years 8 AAR For consumption and other purposes Up to 1 year 9 AAR Over 1 and up to 5 years 10 AAR Over 5 years 11 AAR Total Over 1 year 15 AAR up to 1 year 16 AAR over 1 year in the next 12 months 17 AAR Over 2 years 18 AAR up to 2 years 19 AAR over 2 years in the next 24 months 20 AAR To non-financial corporations Up to 1 year 12 AAR Over 1 and up to 5 years 13 AAR Over 5 years 14 AAR Over 1 year 21 AAR up to 1 year 22 AAR over 1 year in the next 12 months 23 AAR Over 2 years 24 AAR up to 2 years 25 AAR over 2 years in the next 24 months 26 AAR Appendix 2 An AAR or NDER is reported on a monthly basis for the categories included in Tables 2, 3 and 4. The reporting of the AAR is accompanied by the related business volume if indicated in the tables by the word amount. For the categories referring to renegotiated loans in Table 6, only information on new business volumes is required. Categories within Tables 2 (except indicators 33 to 35), 3, 5 and 6 are mutually exclusive within each table. Therefore, a loan reported under any indicator in Table 2 (except indicators 33 to 35) and/or in Table 3 and/or Table 5 and/or Table 6 is not reported again under any other indicator in the same table, except for loans reported in indicators 33 to 35, which are also to be reported under indicators 20 to 22. All loans reported under any category in Table 3 must also appear in the corresponding categories of Tables 2. As for indicators in Table 4, these are sub-indicators of Tables 2, and, if secured, of Table 3; therefore any loan reported under Table 4 must also appear in Tables 2 and 3 as appropriate. The loans reported under any category in Table 6 must also appear in the appropriate category in Table 2, and, as appropriate, in Tables 3, and 4. Table 5 refers only to APRC. Loans recorded in Table 5 are also be recorded in Tables 2, 3, 4 and 6 as appropriate, taking into account the different methodology of APRC as contained in paragraph 9. The concept of new business is extended to the whole stock, i.e. to outstanding amounts in the case of overnight deposits, deposits redeemable at notice, revolving loans and overdrafts and extended credit card credit, i.e. indicators 1, 5, 6, 7, 12, 23, 32, 36. Table 2 Sector Type of instrument Original maturity, period of notice, initial period of interest rate fixation New business indicator Reporting obligation Deposits in EUR From households Overnight 1 AAR With agreed maturity Up to 1 year maturity 2 AAR, amount Over 1 and up to 2 years maturity 3 AAR, amount Over 2 years maturity 4 AAR, amount Redeemable at notice (1) Up to 3 months notice 5 AAR Over 3 months notice 6 AAR From non-financial corporations Overnight 7 AAR With agreed maturity Up to 1 year maturity 8 AAR, amount Over 1 and up to 2 years maturity 9 AAR, amount Over 2 years maturity 10 AAR, amount Repos 11 AAR, amount Loans in EUR To households Revolving loans and overdrafts 12 AAR Extended credit card credit 32 AAR For consumption Floating rate and up to 1 year period of initial rate fixation 13 AAR, amount Over 1 and up to 5 years period of initial rate fixation 14 AAR, amount Over 5 years period of initial rate fixation 15 AAR, amount For house purchases Floating rate and up to 1 year period of initial rate fixation 16 AAR, amount Over 1 and up to 5 years period of initial rate fixation 17 AAR, amount Over 5 and up to 10 years period of initial rate fixation 18 AAR, amount Over 10 years period of initial rate fixation 19 AAR, amount For other purposes Floating rate and up to 1 year period of initial rate fixation 20 AAR, amount Over 1 and up to 5 years period of initial rate fixation 21 AAR, amount Over 5 years period of initial rate fixation 22 AAR, amount For other purposes, of which: Sole proprietors Floating rate and up to 1 year period of initial rate fixation 33 AAR, amount Over 1 and up to 5 years period of initial rate fixation 34 AAR, amount Over 5 years period of initial rate fixation 35 AAR, amount Loans in EUR To non-financial corporations Revolving loans and overdrafts 23 AAR Extended credit card credit 36 AAR Loans up to an amount of EUR 0,25 mn Floating rate and up to 3 months period of initial rate fixation 37 AAR, amount Over 3 months and up to 1 year period of initial rate fixation 38 AAR, amount Over 1 and up to 3 year period of initial rate fixation 39 AAR, amount Over 3 and up to 5 years period of initial rate fixation 40 AAR, amount Over 5 and up to 10 years period of initial rate fixation 41 AAR, amount Over 10 years period of initial rate fixation 42 AAR, amount Loans over an amount of EUR 0,25 mn and up to EUR 1 mn Floating rate and up to 3 months period of initial rate fixation 43 AAR, amount Over 3 months and up to 1 year period of initial rate fixation 44 AAR, amount Over 1 and up to 3 years period of initial rate fixation 45 AAR, amount Over 3 and up to 5 years period of initial rate fixation 46 AAR, amount Over 5 and up to 10 years period of initial rate fixation 47 AAR, amount Over 10 years period of initial rate fixation 48 AAR, amount Loans over an amount of EUR 1 mn Floating rate and up to 3 months period of initial rate fixation 49 AAR, amount Over 3 month and up to 1 year period of initial rate fixation 50 AAR, amount Over 1 and up to 3 years period of initial rate fixation 51 AAR, amount Over 3 and up to 5 years period of initial rate fixation 52 AAR, amount Over 5 and up to 10 years period of initial rate fixation 53 AAR, amount Over 10 years period of initial rate fixation 54 AAR, amount Table 3 New business loans with collateral and/or guarantees Sector Type of instrument Initial period of interest rate fixation New business indicator Reporting obligation Loans in EUR To households For consumption Floating rate and up to 1 year period of initial rate fixation 55 AAR, amount Over 1 and up to 5 years period of initial rate fixation 56 AAR, amount Over 5 years period of initial rate fixation 57 AAR, amount For house purchases Floating rate and up to 1 year period of initial rate fixation 58 AAR, amount Over 1 and up to 5 years period of initial rate fixation 59 AAR, amount Over 5 and up to 10 years period of initial rate fixation 60 AAR, amount Over 10 years period of initial rate fixation 61 AAR, amount Loans in EUR To non-financial corporations Loans up to an amount of EUR 0,25 mn Floating rate and up to 3 months period of initial rate fixation 62 AAR, amount Over 3 months and up to 1 year period of initial rate fixation 63 AAR, amount Over 1 and up to 3 years period of initial rate fixation 64 AAR, amount Over 3 and up to 5 years period of initial rate fixation 65 AAR, amount Over 5 and up to 10 years period of initial rate fixation 66 AAR, amount Over 10 years period of initial rates fixation 67 AAR, amount Loans over an amount of EUR 0,25 mn and up to EUR 1 mn Floating rate and up to 3 months period of initial rate fixation 68 AAR, amount Over 3 months and up to 1 year period of initial rate fixation 69 AAR, amount Over 1 and up to 3 years period of initial rate fixation 70 AAR, amount Over 3 and up to 5 years period of initial rate fixation 71 AAR, amount Over 5 and up to 10 years period of initial rate fixation 72 AAR, amount Over 10 years period of initial rate fixation 73 AAR, amount Loans over an amount of EUR 1 mn Floating rate and up to 3 months period of initial rate fixation 74 AAR, amount Over 3 months and up to 1 year period of initial rate fixation 75 AAR, amount Over 1 and up to 3 years period of initial rate fixation 76 AAR, amount Over 3 and up to 5 years period of initial rate fixation 77 AAR, amount Over 5 and up to 10 years period of initial rate fixation 78 AAR, amount Over 10 years period of initial rate fixation 79 AAR, amount Table 4 New business loans to non-financial corporations with period of initial rate fixation below 1 year and original maturity over 1 year Sector Type of instrument All loans / collateralised/guaranteed loans by original maturity New business indicator Reporting obligation Loans in EUR To non-financial corporations Loans up to an amount of EUR 0,25 mn Floating rate and up to 1 year period of initial rate fixation, with original maturity over 1 year 80 AAR, amount Floating rate and up to 1 year period of initial rate fixation, with original maturity over 1 year, only collateralised/guaranteed loans 81 AAR, amount Loans over an amount of EUR 0,25 mn and up to EUR 1 mn Floating rate and up to 1 year period of initial rate fixation, with original maturity over 1 year 82 AAR, amount Floating rate and up to 1 year period of initial rate fixation, with original maturity over 1 year, only collateralised/guaranteed loans 83 AAR, amount Loans over an amount of EUR 1 mn Floating rate and up to 1 year period of initial rate fixation, with original maturity over 1 year 84 AAR, amount Floating rate and up to 1 year period of initial rate fixation, with original maturity over 1 year, only collateralised/guaranteed loans 85 AAR, amount Table 5 New business loans to households Sector Type of instrument All loans New business indicator Reporting obligation Loans in EUR To households For consumption APRC 30 APRC For house purchase APRC 31 APRC Table 6 New business renegotiated loans Sector Type of instrument Original maturity, period of notice, initial period of interest rate fixation New business indicator Reporting obligation Loans in EUR To households For consumption total 88 Amount For house purchase total 89 Amount For other purposes total 90 Amount To non-financial corporations total 91 Amount (1) For this instrument category, households and non-financial corporations are merged and allocated to the household sector. ANNEX II Reporting agents must fulfil the following minimum standards to meet the European Central Banks (ECBs) statistical reporting requirements. 1. Minimum standards for transmission: (a) reporting must be timely and within the deadlines set by the NCB of the euro area Member State in which the reporting agent is resident (hereinafter the relevant NCB); (b) statistical reports must take their form and format from the technical reporting requirements set by the relevant NCB; (c) the reporting agent must provide the details of one or more contact persons to the relevant NCB; (d) the technical specifications for data transmission to the relevant NCB must be followed. 2. Minimum standards for accuracy: (a) statistical information must be correct; (b) reporting agents must be able to provide information on the developments implied by the transmitted data; (c) statistical information must be complete and must not contain continuous and structural gaps; existing gaps should be acknowledged, explained to the relevant NCB and, where applicable, bridged as soon as possible; (d) reporting agents must follow the dimensions, rounding policy and decimals set by the relevant NCB for the technical transmission of the data. 3. Minimum standards for compliance with concepts: (a) statistical information must comply with the definitions and classifications contained in this Regulation; (b) in the event of deviations from these definitions and classifications, reporting agents must monitor and quantify the difference between the measure used and the measure contained in this Regulation on a regular basis; (c) reporting agents must be able to explain breaks in the transmitted data compared with the previous periods figures. 4. Minimum standards for revisions: The revisions policy and procedures set by the ECB and the relevant NCB must be followed. Revisions deviating from regular revisions must be accompanied by explanatory notes. ANNEX III REPEALED REGULATION WITH LIST OF SUCCESSIVE AMENDMENTS (referred to in Article 7) Regulation (EC) No 63/2002 (ECB/2001/18) (OJ L 10, 12.1.2002, p. 24) Amended by: Regulation (EC) No 2181/2004 (ECB/2004/21) (OJ L 371, 18.12.2004, p. 42) Regulation (EC) No 290/2009 (ECB/2009/7) (OJ L 94, 8.4.2009, p. 75) Regulation (EU) No 674/2010 (ECB/2010/7) (OJ L 196, 28.7.2010, p. 23) ANNEX IV CORRELATION TABLE Regulation (EC) No 63/2002 (ECB/2001/18) This Regulation Article 1 Article 1 Article 2(1) Article 2(1) Article 2(2) Article 2(3) Article 2(4) Article 2(2) Article 2(5) Article 2(3) Article 2(6) Article 3 Article 3 Article 4 Article 4 Article 5 Article 5 Article 6 Article 6 Article 7 Article 8 Article 7 Article 9 Annex I (1) Annex II Annex I Annex III Annex II Annex III Annex IV (1) To be included in an ECB guideline recasting Guideline ECB/2007/9.